By the Court,
Cole, J.
The defense to this action was, *407tbat tbe note sued on bad been paid out of tbe proceeds of tbe personal propertyjwhich bad been mortgaged by Daniel Bowen to tbe appellant. It appears from tbe evidence tbat Daniel Bowen bad given Ward three chattel mortgages upon some stock, a yoke of oxen, a colt, buggy and harness, and upon various kinds of grain growing upon bis farm, to secure an aggregate indebtedness of six hundred and fifty dollars. It does not appear from tbe mortgages what tbe nature of this indebtedness was. Tbe testimony showed tbat most of tbe mortgaged property, or tbe avails of it,- bad come into tbe bands of Ward, and be offered to show by bis own testimony bow be bad applied these proceeds. He proposed showing tbat about four hundred dollars of tbe avails of tbe property bad been applied in payment of a note given by Daniel Bowen to one Hemmingway, which be bad indorsed, and tbat this- application was made with tbe understanding or agreement of tbe mortgagor. We are unable to perceive any valid objection to the admission of this testimony. It certainly went directly to meet and disprove tbe defense to this action, tbat tbe note sued on bad been paid out of tbe avails of the mortgaged property. Since tbe defense was tbat tbe note had been fully paid and discharged out of the proceeds of tbat property, why should not tbe appellant be permitted to show what bad become of tbe proceeds, and thus rebut any presumption tbat be bad surplus moneys in bis bands to pay the note ? Tbe respondent first went into this matter of tbe chattel mortgages, by offering them in evidence and proving tbe value of tbe property embraced in them, which bad come to tbe possession of tbe appellant; and. hence tbe pertinency of tbe testimony offered, and excluded by tbe court. Tbe appellant was thus called upon to account for all tbe mortgaged property and to show what be had- done with it, in order to meet the respondent’s defensa We can therefore see no objection to bis testifying upon those matters, or to bis showing tbat be bad applied tbe proceeds in strict accordance with the directions of tbe mortgagor. This was in tbe strictest sense rebutting testimony.
It is contended.tbat it was not competent for tbe appellant to testify in regard to transactions or agreements between *408bim and Daniel Bowen, growing out of these chattel mortgages, because Daniel Bowen was dead, and such evidence would tend to establish a claim against his estate. But this is an erroneous view of the case. The note sued on was joint and several, and the appellant was proceeding against the respondent, one of the makers. The administrator or legal representatives of Daniel Bowen were not parties to this suit. And whatever may be the equities between the estate of Daniel Bowen and the respondent in respect to the note sued on, it is very clear that a judgment upon it in this action cannot prejudice the estate, for the simple reason that neither the administrator nor personal representatives of Daniel Bowen are parties to this suit, and therefore will not be concluded by such judgment.
Under the circumstances therefore, we think the circuit court erred in not permitting the appellant to state what he had done with the avails of the mortgaged property, and to show that he had no surplus moneys in his hands with which to pay the note.
The judgment of the circuit court is reversed, and a new trial ordered.